                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                                 )
                                                         )
               v.                                        )
                                                         ) No. 1:21-cr-10031-ADB
VIMOON SORTSOY,                                          )
                                                         )
               Defendant                                 )



 STATUS REPORT PURSUANT TO LOCAL RULE 116.5 AND ASSENTED-TO MOTION
                  FOR ORDER ON EXCLUDABLE DELAY

       The United States of America, by and through the undersigned Assistant United States

Attorney, submits the following status report with the assent of the defendant, Vimoon Sortsoy

(the “Defendant”), pursuant to Local Rule 116.5. The Defendant in the above-captioned case is

currently charged in an indictment with conspiracy to distribute and to possess with intent to

distribute 50 grams or more of a mixture and substance containing methamphetamine, in violation

of 21 U.S.C. § 846. In short, the parties are cooperatively discussing pretrial matters and more

time is needed for the Defendant to review discovery and decide on next steps.

       I.     Status of Automatic Discovery and Pending Discovery Requests

       The Defendant has requested automatic discovery and the government has made its initial

automatic discovery production as of March 9, 2021. The Defendant is currently reviewing the

discovery material and as such, has not yet served any discovery requests. The government has

made a request for reciprocal discovery from the Defendant.

       II.    Timing of Additional Discovery

       The government made a supplemental discovery production on April 15, 2021. The

government is continuing to review for discoverable materials additional evidence, including for

example an iPhone search warrant return, and will provide any such discoverable materials in a
supplementary production. The government understands that it has an ongoing and continuing

duty to produce discovery and will make supplemental productions as needed. The government

has already made certain disclosures broader than those required by the discovery rules.

       III.    Timing of Additional Discovery Requests

       At present, there are no outstanding discovery requests or discovery motions by the

Defendant. The Defendant reserves the right to request additional discovery after counsel’s

review of materials produced to date has progressed further.

       IV.     Protective Orders

       Certain discovery materials have been produced pursuant to a Protective Order so-

ordered by the Court on February 8, 2021, submitted by the parties with an assented-to motion

that same day (ECF Dkt. Nos. 11-13).

       V.      Pretrial Motions

       As the review of discovery is ongoing, the parties believe that it is too early to establish

deadlines for pretrial motions. The parties request that any deadlines for motion practice not be

set until the discovery process is further along or at the interim status conference.

       VI.     Timing and Status of Expert Witness Disclosures

       Similarly, at this time, the parties request that expert witness deadlines not be set until the

discovery process is further along or at the next status conference.

       VII.    Defenses of Insanity, Public Authority, or Alibi

       The defendant has not asserted any defenses. He will inform the government if any of

these defenses are anticipated.

       VIII.   Excludable Delay Under Speedy Trial Act

       The parties jointly request that the Court issue an order on excludable delay and exclude

all time for Speedy Trial Act purposes from May 25, 2021 through and including the date of the

                                                  2
next status conference. See 18 U.S.C. § 3161(h)(7). Specifically, the parties submit that the ends

of justice served by the granting of this request outweigh the interests of the public and the

defendants in a speedy trial. Among other things, the factors outlined in 18 U.S.C. § 3161(h)(7)(B)

support such a continuance and additional time is necessary to prepare for trial. See, e.g., 18 U.S.C.

§ 3161(h)(7)(B)(i) (requiring consideration of whether the failure to grant a continuance would

result in a miscarriage of justice); 18 U.S.C. § 3161(h)(7)(B)(iv) (requiring consideration of

whether, even if the case was not so unusual or complex as to fall within clause (h)(7)(B)(ii), a

continuance is still required to give counsel the reasonable time necessary for effective preparation,

taking into account the exercise of due diligence).

       IX.     Status of Plea Discussions and Estimated Length of Trial

       The parties have not yet engaged in substantive discussions regarding a potential resolution

of this case. The estimated length of trial is four to five days.

       X.      Timing of Next Status Conference

       The parties do not anticipate any issues that warrant the Court’s intervention at this time.

Given the update herein, if the Court is inclined to cancel the initial status conference presently

scheduled for May 25, 2021, the parties respectfully request that the Court schedule an interim

status conference in approximately 60 days.

                                                          Respectfully submitted,

                                                         NATHANIEL R. MENDELL
                                                         Acting United States Attorney

                                                 By:     /s/ Sarah B. Hoefle
                                                          Sarah B. Hoefle
                                                         Assistant United States Attorney




Dated: May 18, 2021
                                                  3
                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                              /s/ Sarah B. Hoefle
                                              Sarah B. Hoefle
                                              Assistant United States Attorney

Date: May 18, 2021




                                                 4
